Title: From Thomas Jefferson to André Limozin, 17 July 1787
From: Jefferson, Thomas
To: Limozin, André



Sir
Paris July 17. 1787.

I did not know till last night that my bookseller had sent off the three boxes of books which I had mentioned in a former letter that I should take the liberty of addressing to your care. I will beg the favor of you to send them all by the next packet to New-York, ordering them all to be delivered to Mr. Madison, whose address is on the box marked I.M. No. 4. and who will take charge of the other two for Doctor Franklin and Mr. Hay. It is indifferent to me whether the freight is paid here or at New York. I will ask the favor of you to add these to the state of your other disbursements for me, to send me a note of them, and either to draw on me for them or tell me into whose hands I may pay them here. I am desirous of inserting them into the accounts I shall transmit by the next packet. I have the honour to be with great esteem Sir Your most obedient & most humble servant,

Th. Jefferson

